Title: To James Madison from William Jarvis, 8 March 1806 (Abstract)
From: Jarvis, William
To: Madison, James


                    § From William Jarvis. 8 March 1806, Lisbon. “I had the pleasure to address you a private letter the 5 Ultimo by the Brig Maria, Captn Thomas Carew, for Alexandria, and took the liberty, by the same conveyance to send some trifles which I hope she did me the honor to receive.
                    “I am exceedingly chagrined at the present posture of our affairs. The change of Ministry in England will no doubt be very favourable to an amicable adjustment of our differences with that power. It appears to me, from Mr Fox’s well known moderation, the political circumstances of the present times & the Wise measures pursued by Government, that it has reduced a satisfactory settlement to an almost certainty. But contrary to what I believed for the interest of Spain, I am sorry to see that that Nation still persists in refusing us justice; and not content with this, add insult to injury. I was astonished at the Marquis de Yrujo’s circular addressed to the Foreign Ministers. It is a great proof of the Presidents moderation to have suffer’d this Man to remain in our Country so long; but forbearance almost ceases to be a virtue when it produces no other effect than to afford an opportunity to the party to whom it is shown, the more security to insult. There is no Man more averse to War than myself; but I had rather be deprived of my money than be trampled upon. Officially it lowers the consequence & lessens the dignity of a Country too much to be submitted to, except under very peculiar & pressing circumstances: and as I am happy in thinking that our Country labours under no such disadvantage, I certainly think it is due to it, let the result be what it will, either to order that Man away or to refuse to receive any more communications from him. But as I am fully satisfied that the President will do what will be the most for the honor & advantage of our Country, upon an enlarged & wise view of the subject, the opinions I take the liberty to offer upon this or any other political question, are rather drawn from me by the indignation I feel or from the love of Country, than from being vain enough to suppose, that they would give the least light to, or have the smallest weight with, Men of such Pre-eminent abilities & superior Wisdom as the President & yourself: and therefore hope that they will meet your usual indulgence. It is however a source of much satisfaction to me to find that my fellow Citizens, (as well as myself) have so high an opinion of the Political Wisdom, Justice, Moderation & love of Country, of the President, that whatever measures he may recommend will meet the United support of His Country.
                    “Mr Erving is now here & much afflicted with the death of his Father. He will go for England in the first packet.
                    
                    “Please to do me the favour to make my respects to Mrs Madison.”
                    Adds in a postscript: “Accompanies this are two letters from Mr Erving.”
                